


SETTLEMENT AND RELEASE AGREEMENT




This Settlement and Release Agreement (the "Agreement") is entered into
effective as of the ___th day of ____________, 2015 by and between Cherubim
Interests, a Nevada Corporation (the "Company"), and __________________ (“Debt
Holder”), collectively referred to hereinafter as the “Parties” or individually
as a “Party”.




WHEREAS, Debt Holder is entitled to receive ______________________ Dollars
($_______), on the books and records of the Company (the “Debt”);




WHEREAS, the Parties desire to enter into a settlement and release in respect of
the Debt;




WHEREAS, contemporaneous with, and a condition to the effectiveness of this
Agreement, Debt Holder has entered into that certain Subscription Agreement with
the Company, which shall form an exhibit hereto and by this reference
incorporated herein (“Subscription Agreement”).




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:




1.

Settlement Payment.  Subject to all of the conditions, covenants, obligations,
and restrictions of this Agreement, the Company agrees to pay, or otherwise
cause Debt Holder to receive, the following (the “Settlement Payment”):




1.1.

Share Issuance.  The Company shall issue to Debt Holder _________________
(___________) shares of the Company’s Series “B” Preferred Stock in the manner
set forth in the Subscription Agreement (the “Settlement Shares”).




2.

Acknowledgment of Full Payment for the Settled Debt.  Debt Holder acknowledges
that the consideration provided in Section 1 above constitutes full and complete
satisfaction for the Debt owed to Debt Holder and that no future liability
exists therefrom.




3.

Release of Claims.  In consideration of and conditioned upon the receipt of all
of the consideration received by each Party pursuant to this Agreement, on
behalf of itself and each of its partners, affiliates, associates, attorneys,
agents, representatives, predecessors, successors, and assigns, past, present,
and future, hereby releases and forever discharges the other Parties and each of
their partners, affiliates, associates, officers, directors, shareholders,
employees, attorneys, accountants, insurers, agents, representatives,
predecessors, successors, and assigns, past, present, and future, whether in
their incorporeal, individual, or professional capacities, from any and all
legal claims, demands, liens, agreements, contracts, covenants, actions, suits,
causes of action, administrative complaints, obligations, controversies, debts,
costs, expenses, damages, judgments, claims for equity, claims for client equity
or fees, orders, and liabilities of whatever kind or nature in law, equity, or
otherwise, whether now known or unknown, suspected or unsuspected, concealed or
hidden, of any kind or nature whatsoever, which have ever existed or may have
existed, or which do exist or which hereafter can, shall, or may exist arising
out of any matter, cause, fact, thing, act, or omission whatsoever, occurring or
existing at any time prior to and including the date of this Agreement as it
pertains to the Debt.




4.

Non-Assignment of Claims.  Each Party represents and warrants that he or it has
not assigned or transferred or attempted to assign or transfer to anyone any
right, suit, demand, action, or cause of action based upon or arising out of or
pertaining to or concerning or connected with any of the matters or things
released herein.  Each Party shall indemnify and hold harmless the other Party
from and against any and all actions or causes of action based upon or arising
in connection with any such assignment or transfer or any attempted assignment
or transfer or any such action or other matter.  




5.

Post-Settlement Actions.  The Parties desire to provide for an amicable
settlement and, accordingly, agree that after the date hereof they shall not do
anything to disparage or impair the business or business reputation of the other
Party.




6.

Further Assurances.  The Parties intend this Agreement to be a complete and
final settlement of the Debt between them. Accordingly, each Party agrees to
execute such further documents and to take such further actions as may be
necessary or desirable to finally and fully settle all matters pertaining to the
Debt which have arisen or which may subsequently arise between them.




7.

Notices.  Any notice required hereunder to be given by either Party shall be in
writing and shall be delivered personally or sent by certified or registered
mail, postage prepaid, or by private courier, with written verification of
delivery, or by facsimile transmission to the other Party to the address or
telephone number set forth below or to such other address or telephone number as
either Party may designate from time to time according to this provision.  A
notice delivered personally shall be effective upon receipt.  A notice sent by
facsimile transmission shall be effective twenty-four hours after the dispatch
thereof.  A notice delivered by mail or by private courier shall be effective on
the third day after the day of mailing.





--------------------------------------------------------------------------------




If to the Company, to:




Patrick Johnson

Cherubim Interests

1304 Norwood Dr.

Bedford, Texas 76022

Facsimile:    

If to Debt Holder, to:

 

 

 







Facsimile:     

Email:      

Email:     




8.

Severability.  If any provision of this Agreement is found to be unenforceable
by a court of competent jurisdiction, the remaining provisions shall
nevertheless remain in full force and effect.




9.

Entire Agreement.  This Agreement constitutes the full and complete
understanding of the Parties hereto with respect to the subject matter covered
herein and supersedes all prior oral or written understandings and agreements
with respect thereto.  No modification or amendment to this Agreement shall be
effective unless it is contained in a written document that is signed by both
Parties.




10.

Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of Nevada. The Parties further agree that proper venue and
jurisdiction for any dispute under this Agreement shall lie with the courts
located in Nevada.








2







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have each signed this Agreement either
personally or by its duly authorized representative to be effective as of the
date first given above.




 

CHERUBIM INTERESTS













By ________________________________

    Patrick Johnson, Chief Executive Officer










DEBT HOLDER













By___________________________________

    ___________________, individually























3





